Case 0:19-cv-60487-RKA Document 102 Entered on FLSD Docket 02/12/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                         CASE NO. 19-60487-CIV-ALTMAN/HUNT

  SOLU-MED, INC.,

         Plaintiff,

  v.

  YOUNGBLOOD SKIN CARE
  PRODUCTS LLC,

       Defendant.
  _________________________________________/

        ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO COMPEL
                DEPOSITION OF NON-PARTY ADAM WEINSTEIN

         THIS MATTER is before this Court on Defendant’s Unopposed Motion to Compel

  Deposition of Non-Party Adam Weinstein. ECF No. 101. This Court having considered

  the Motion, the court file and applicable law, and finding no response or objection thereto,

  it is hereby:

         ORDERED AND ADJUGED that the Motion is GRANTED.

         Adam Weinstein shall appear for deposition within seven days of this Order.

         DONE AND ORDERED in Chambers in Broward County, Florida, this 12th day of

  February 2020.



                                                _______________________________
                                                PATRICK M. HUNT
                                                UNITED STATES MAGISTRATE JUDGE
